Citation Nr: 1803501	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for right patella dislocation for the period prior to April 9, 2008.

2.  Entitlement to a rating greater than 10 percent for right knee degenerative joint disease for the period prior to April 9, 2008.

3.  Entitlement to a rating greater than 30 percent for right total knee arthroplasty for the period from June 1, 2009, to October 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from August 1972 to August 1980 and from February 1981 to September 1982.  As set forth below, a September 2009 Administrative Decision determined that the period of service from February 1981 to September 1982 was dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 2007 rating decision, the RO denied a rating in excess of 20 percent for right patella dislocation and a rating in excess of 10 percent for right knee DJD.  In April 2008, the appellant underwent a right knee arthroplasty.  In December 2008, the RO recharacterized the appellant's right knee disability as right knee arthroplasty and granted a 100 percent rating from April 9, 2008.  A 30 percent rating was assigned from June 1, 2009 for residuals of a right knee arthroplasty.  

A September 2009 Administrative Decision determined that the appellant's period of service from August 1972 to August 1980 was honorable and that his period of service from February 1981 to September 1982 was dishonorable for VA purposes.  In August 2010, the RO severed service connection for appellant's right knee disability effective October 31, 2010.  The appellant filed a notice of disagreement with that decision in December 2010 and a statement of the case was issued in June 2014.  The appellant did not perfect an appeal of the issue and it is not before the Board for consideration.  38 C.F.R. § 20.200.  
This case was previously before the Board in September 2014 and August 2017.  In both instances, the case was remanded to schedule the appellant for a Board hearing.  The appellant was most recently scheduled for a videoconference hearing before the Board in October 2017.  At that time, the appellant requested that the scheduled hearing be cancelled and the case be decided on the record as it stood.


FINDINGS OF FACT

1.  Prior to April 9, 2008, the appellant's right patella dislocation disability was manifested by no more than moderate disability due to instability and subluxation.  

2.  Prior to April 9, 2008, the appellant's right knee DJD was manifested by flexion limited to no more than 95 degrees with pain beginning at 40 degrees.  Flexion diminished to 45 degrees after repetitive use due to weakness and pain.  The appellant's right knee DJD also produced extension limited to no more than 5 degrees.  

3.  The appellant underwent a right knee arthroplasty (knee replacement) surgery in April 2008 and was rated 100 percent disabled from April 9, 2008 to June 1, 2009.  

4.  For the period from June 1, 2009 to October 31, 2010, the record reflects that the appellant did not exhibit chronic residuals of a right knee arthroplasty consisting of severe painful motion or weakness in the affected extremity as related to his right knee arthroplasty surgery, or intermediate degrees of residual weakness, pain, or limitation of motion, analogous to ankylosis of the knee, limitation of extension to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right patella dislocation have not been met prior to April 9, 2008.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257 (2017).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met prior to April 9, 2008.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

3.  The criteria for a rating in excess of 30 percent for a right knee arthroplasty have not been met for the period from June 1, 2009 to October 31, 2010.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistant Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of an initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  Where, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be granted for painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of the knee is rated as non-compensable if flexion is limited to 60 degrees, as 10 percent where flexion is limited to 45 degrees, as 20 percent where flexion is limited to 30 degrees, and as 30 percent if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated as non-compensable if extension is limited to 5 degrees, as 10 percent if limited to 10 degrees, as 20 percent if limited to 15 degrees, as 30 percent if limited to 20 degrees, as 40 percent if limited to 30 degrees, and as 50 percent if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Other impairment of the knee from recurrent subluxation or lateral instability is rated as 10 percent if the disability is slight, 20 percent if the disability is moderate, and 30 percent if the disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A dislocated semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A maximum 10 percent rating is assigned for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Ankylosis of the knee is rated as 30 percent disabling if the joint is in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, 40 percent disabling if in flexion between 10 and 20 degrees, 50 percent disabling if in flexion between 20 and 45 degrees, and 60 percent disabling if in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Nonunion of the tibia and fibula with loose motion and requiring a brace is rated as 40 percent disabling.  Malunion of the tibia and fibula is rated as 30 percent disabling with marked knee or ankle disability, as 20 percent disabling with moderate knee or ankle disability, and as 10 percent disabling with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Genu recurvatum is rated as 10 percent disabling if acquired by trauma, with objective signs of weakness and insecurity in weight-bearing.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  

Knee arthroplasty is rated as 100 percent disabling for one year following placement of the prosthesis.  Thereafter a minimum rating of 30 percent is assigned.  Symptoms of intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.  Chronic residuals consisting of severe painful motion or weakness in the affected extremity are rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107(b); see also 38 C.F.R. §§ 3.102, 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The appellant contends that his right knee disability warranted a rating higher than 30 percent prior to April 9, 2008, and that the residuals from his right knee arthroplasty warrant a rating higher than 30 percent from June 1, 2009 to October 31, 2010.  When the appellant filed the claim on appeal in March 2006, he was rated as 20 percent disabled for a right patella dislocation, with multiple surgeries, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and 10 percent disabled for degenerative joint disease, right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The appellant had a combined disability rating of 30 percent.

Increased Rating prior to April 9, 2008

Regarding the period prior to April 9, 2008, the appellant underwent a VA examination in April 2007.  At that examination, it was noted that the appellant had no incapacitating episodes of arthritis, no flare-ups of joint disease, no ankylosis, no inflammation, and that he did not suffer from genu recurvatum.  While the appellant was described as using a knee brace, he did not exhibit a nonunion or malunion of the tibia and fibula bones.  The appellant had active flexion of the knee from 5 to 94 degrees, with pain beginning at 40 degrees.  There was a loss of flexion from 45 to 95 after repetitive use due to weakness and pain.  The appellant had painful extension of the knee limited to 5 degrees but no loss of range of motion due to pain, weakness, fatigue or after repetitive use.  Passive testing showed range of motion from 5 to 105 degrees of flexion and 105 to 5 degrees of extension with pain.  It was also confirmed that the appellant had undergone prior arthroscopic surgery to repair cartilage in his knee and that he had complex tears in both posterior horns of the meniscus.  The appellant was also confirmed to have arthritis of the right knee by X-ray.  

While the appellant did report episodes of dislocation or subluxation, a description of the knee popping out of place 1 to 3 times a month, with swelling, he did not endorse any episodes of locking.  As far as functional limitations, the appellant stated that he could only stand up to one hour and that he was unable to walk more than a few yards, later saying that he could walk up to 200 yards.  The appellant also reported that his knee was often swollen and painful, and caused continual problems which forced him to be bedridden for up to 5 days at a time.  The appellant endorsed symptoms of giving way and instability but did not report any falls as a result of his subjective feeling of instability.  The examiner indicated that no objective instability was present on examination.  The Veteran reported repeated effusion but denied locking.  

Along with his claim, the appellant submitted private treatment records from February 2006 which describe him as not having any effusion, erythema, or induration in the right knee.  The appellant's recorded range of motion in the knee was from 5 degrees to 85 degrees with noted pain and crepitus.  The joint was noted as stable in anterior, posterior, and varus valgus stressing.  It was noted that he had difficulty walking because of worsening and constant pain in the joint.  

VA treatment records from May 2006 also record that the appellant as having no significant joint instability in the knee.  Range of motion testing at this treatment was only noted as fairly good, without any exact measurements given.  The appellant was noted to have crepitus in the knee joint while no effusion was noted at the time of treatment.  It was also recorded that the appellant had pain in the knee and difficulty getting around because of the pain.

The appellant's private treatment records from February 2008 are also of record.  The appellant's examination at that time showed flexion to 95 degrees and extension to 5 degrees.  He was not shown to have any varus/valgus instability but did have a +1 Lachman test.  The appellant also had significant tenderness throughout the joint.  X-ray testing confirmed the diagnosis of arthritis in the joint and a right knee arthroplasty was recommended given the appellant's age and surgery history.  

Considering the record in its entirety, including that delineated above, the Board finds that a preponderance of the evidence is against the assignment of a 20 percent rating for right knee patella dislocation prior to April 9, 2008.  Although the appellant made statements that his knee pops out of place and that it causes him significant pain that prevents him from moving, the most probative evidence shows that his impairment was no more than moderate due to these symptoms.  The Board further notes that the record shows no significant instability in the appellant's knee during the period in question.  Varus valgus testing was negative throughout the period on appeal.  The April 2007 VA examination found no evidence of instability in the joint.  While Lachman testing did produce a positive result at the appellant's February 2008 private examination, the measurement was +1, indicating minimal disability.  Further, the appellant did not report any falls during this period as a result of his knee instability.  Even granting the appellant the benefit of the doubt, the Board finds that the objective medical evidence, including measurable testing of the knee's stability and the examiner's characterization of his overall disability due to subluxation and instability, outweighs the appellant's subjective reports and does not rise to the level of a severe impairment due to subluxation or lateral instability, as required for a higher schedular evaluation under Diagnostic Code 5257.  Gilbert, 1 Vet. App. 54; 38 C.F.R. § 4.3.  The Board has considered the appellant's reports of pain, but as set forth below, that symptom has been considered in assigning the additional separate ratings below.  Consideration of pain in connection with the instant rating would result in impermissible pyramiding, as the appellant has not been shown to exhibit distinct and separate disabling pain associated with his patella dislocation.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, but notes that because the applicable diagnostic code is not predicated on limitation of motion, the provisions are not applicable in this context.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In addition to the disability associated with the appellant's right knee patella dislocation, the appellant also exhibits disability due to degenerative joint disease.  VA General Counsel has held that separate ratings may be assigned for disability due to arthritis and instability or subluxation under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In this case, separate disability ratings are in effect for right knee patella dislocation and degenerative joint disease manifested by limitation of flexion.  

After reviewing the record, the Board finds that the preponderance of the evidence demonstrates the criteria necessary for a rating in excess of 10 percent for right knee degenerative joint disease with limitation of flexion have not been met.  While results of flexion testing from April 2007 establish the appellant to have range of motion from 5 to 94 degrees, which does not meet the criteria for a compensable rating under Diagnostic Code 5260, pain was noted to begin at 40 degrees and repetitive use testing revealed a limitation to 45 degrees due to pain and weakness.  Therefore, considering his symptoms of pain and functional loss, the appellant is entitled to a rating of 10 percent for painful limitation of flexion with weakness after repetitive use.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The record does not show, however, that the appellant exhibits flexion limited beyond the range recorded above.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss); see also 38 C.F.R. § 4.40.  The Veteran has described limitations in his ability to walk and stand for long periods without experiencing additional pain.  Examinations, however, have shown that the level of additional loss of flexion or function after repeated use does not rise to the level of disability required for a higher rating.  Overall, the Board finds that additional symptoms such as pain, weakness, excess fatigability, incoordination and flare-ups has not been shown to produce additional functional loss or limitation of motion which more nearly approximates the criteria for a higher rating.  In other words, the most probative evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board notes that VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In this case, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating for limitation of extension.  No more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint manifested by noncompensable limitation of motion.  In addition, as set forth above, range of motion testing conducted during the period in question reflects that at no time did the appellant exhibit compensable limitation of extension.  Rather, as set forth above, at the April 2007 VA examination, the appellant exhibited painful extension of the knee limited to 5 degrees.  There was no loss of range of motion due to pain, weakness, fatigue or after repetitive use.  Similar findings were noted in subsequent records.  Under these circumstances, the Board find that the record does not support a separate 10 percent rating based on limitation of extension prior to April 9, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board further finds that the appellant is not entitled to a separate compensable rating for symptoms related to his meniscal pathology prior to April 9, 2008.  First, although the appellant was noted to have undergone arthroscopic knee surgery to repair his meniscus, it is not shown that his meniscus has been removed.  Rather, he is noted to have tears.  Moreover, although the appellant's right knee is certainly symptomatic, as set forth above, the ratings currently in effect contemplate all of his current right knee symptoms, including arthritis, limitation of motion, pain, symptoms related to his patella dislocation, and functional loss.  Thus, a separate compensable rating under 38 C.F.R. §4.71a, Diagnostic Code 5259 is not warranted.  The Board similarly finds that a separate compensable rating is not warranted under Diagnostic Code 5258.  In that regard, although the appellant exhibits complex tears in both posterior horns of the meniscus and that has previously undergone arthroscopic knee surgery to repair the meniscus, the appellant has denied instances of "locking" during the period on appeal.  Although he has complained of pain, as discussed above, that symptoms is contemplated in the ratings currently assigned.  Finally, he has reported repeated effusion, although objective clinical examination has shown no effusion.  Under these circumstances, a separate compensable rating under Diagnostic Code 5258 is not warranted.  For both Diagnostic Codes 5258 and 5259, the Board finds that the manifestations of the appellant's right knee disability for which a separate evaluation could be assigned under these codes is already compensated by the ratings currently assigned under Diagnostic Codes 5003, 5260 and 5257.  

Finally, the Board notes that there is no evidence, nor has the appellant contended, that he experienced ankylosis, malunion of the tibia and the fibula, or genu recurvatum prior to April 9, 2008, thus rendering a rating under Diagnostic Codes 5256, 5262, and 5263 inappropriate.  Similarly, there was no evidence of surgical scarring which was symptomatic or covered an area or areas of at least 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Therefore a separate rating for scars is not warranted.

Increased Rating from June 1, 2009

The appellant underwent a right knee arthroplasty on April 9, 2008 and was awarded a 100 percent disability rating for the period from April 9, 2008 until June 1, 2009 under 38 C.F.R. § 4.30.  After this period was completed, the appellant was awarded a 30 percent rating from June 1, 2009, which replaced all of his prior ratings for knee disabilities. 

The appellant claimed in a statement from September 2008 that his knee had been permanently worsened by his right knee arthroplasty surgery when he applied for an increased rating.  He further stated at a March 2009 check up with his physician that he still had some weakness and that the knee would occasionally give way on him, although he did not report any falls.  It was noted at this check-up that he was not compliant with his physical therapy.  He did not report any painful motion at this point although he had previously reported pain in the knee in January 2009.

The appellant's physical therapy notes from May through December of 2008 show that he had active range of motion in the knee that was progressively better, going from 0 to 100 degrees in May 2008 to 0 to 120 degrees in December 2008.  It was also noted that the appellant had a rating of +4 on his Manual Muscle Testing (MMT) in November 2008, which indicates full range of motion against gravity and against moderate resistance.  However, it is noted that the appellant cancelled further therapy appointments due to his subjective belief that he was not getting better and that his knee would not get better.  

While these physical therapy notes document that the appellant reported instability in the joint, in November 2008, the appellant described this "buckling" as occasional and less frequent.  While the appellant often stated that his knee hurt and was not getting better, the objective assessments of his treating physical therapists indicate improvement in strength and functionality across his rehabilitation and completion of his sessions generally without complaint of pain, weakness or instability.  Although these notes reveal occasional setbacks and slow progress at times, they more frequently demonstrate the appellant as increasing the intensity of his workouts and capable of greater functionality.  

The appellant was not examined after his period of convalescence ended on June 1, 2009.  The record does not contain, and the appellant has not argued, that there are any medical documents that demonstrate his range of motion or functional loss for the period from June 1, 2009 and October 31, 2010.  

Since the severance of his service connection, the appellant has claimed in an August 2014 brief submitted by his representative, located electronically in the VA legacy content system, that since his right knee arthroplasty he has experienced increased instability of the right knee, particularly with side to side movements, and some stiffness.  He also stated that he is experiencing severe pain and swelling. The appellant claims in the brief that he is entitled to a 60 percent rating under Diagnostic Code 5055.  

In order to warrant a rating in excess of 30 percent under Diagnostic Code 5055, the evidence must show that the appellant's disability has manifested by severe painful motion or weakness.  The evidence has shown that in the period following his operation, the appellant's range of motion increased significantly from where it was prior to surgery, reaching a maximum of 120 degrees in December of 2008, with a +4 in his MMT.  No pain was noted throughout the range of motion.  While the appellant did occasionally report pain at various times throughout his physical therapy and once after, these incidences were irregular and rarely prevented him from completing his exercise routine at his rehabilitation sessions.  The Board grants the observations and assessments of the appellant's treating physical therapists great probative weight as they reveal the appellant's progressively increasing functionality following his right knee arthroplasty.  They demonstrate a steady positive recuperation over the course of his rehabilitation and indicate a marked improvement over the appellant's condition prior to surgery.  

While the appellant stated in 2014 that he suffers severe pain in his knee, the Board finds this to be remote in time from the period on appeal, rendering it of low probative value in assessing the condition of his knee for the period from June 1, 2009 to October 31, 2010.  The statements made by the appellant in March 2009 and the infrequent complaints of pain to his physical therapists between October and December 2008, combined with the positive assessments of improvement by his treating physical therapists during his rehabilitation period and the appellant's ability to complete his therapy sessions without complaints of pain are more relevant to the appellant's condition after June 1, 2009.  In weighing the evidence of record, the Board finds that the most probative evidence of record does not support a finding that the appellant's right knee disability is manifested by severe painful motion or weakness from June 1, 2009 to October 31, 2010 and thus does not warrant the assignment of a 60 percent rating under Diagnostic Code 5055.  Gilbert, 1 Vet. App. 54; 38 C.F.R. § 4.3.

Further, the Board finds that the appellant does not exhibit intermediate degrees of residual weakness, pain or limitation of motion to warrant a rating in excess of 30 percent by analogy.  His physical therapy notes from October 2008 through December 2008 demonstrate no compensable loss of motion, pain, or weakness due to the right knee arthroplasty.  They indicate that in December 2008, he had a range of motion to 120 degrees in his right knee.  He exhibited no additional limitation with flare-ups nor any weakness, fatigability, or incoordination, even after the repetitive use in physical therapy sessions.  Further, the record does not indicate, and the appellant has not claimed, that he experiences ankylosis of the knee joint, nonunion of the tibia and fibula, or extension less than 45 degrees to warrant a rating greater than 30 percent.

The appellant did consistently report a feeling that his knee was "buckling" as recorded in his physical therapy notes and at his March 2009 checkup.  He also stated in his August 2014 brief that he has increased instability in his knee, particularly with side to side movements.  However, in March 2009, he reported that he had not experienced any falls.  His physical therapy notes from October 2008 through December 2008 do not report any objective observations of instability.  The appellant was consistently recorded as having completed his exercises without any complaints despite the subjective complaints he was making about instability, weakness, and pain before appointments.  Considering all the evidence available, the Board assigns more probative weight to the results and progress in functionality recorded by the appellant's treating physical therapists than to the appellant's subjective feelings of instability and pain in the knee joint.  Therefore, the Board finds that the most probative evidence of record does not support a finding that the appellant's right knee arthroplasty is manifested by intermediate degrees of residual weakness, pain or limitation of motion to warrant a rating in excess of 30 percent by analogy. Gilbert, 1 Vet. App. 54; 38 C.F.R. § 4.3.

The appellant has not raised any other issues with respect to his right knee disability, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating greater than 20 percent for right patella dislocation for the period prior to April 9, 2008 is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee for period prior to April 9, 2008 is denied.

Entitlement to a rating greater than 30 percent for a right total knee arthroplasty for the period from June 1, 2009, to October 31, 2010 is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


